Mr. Chief Justice Craig delivered the opinion of the Court: The only question presented by the record is, whether the Superior Court, after the lapse of a year and five months, had the right to review and annul a former decision of the court. During the term at which a judgment or decree may have been rendered, the court has control over the record, and, for cause appearing, may amend its judgments or decrees or set them aside. But after the expiration of the term at which a judgment is entered, the court has no power to make any substantial amendment or to set it aside. Cook v. Wood, 24 Ill. 295; Lill v. Stookey, 72 id. 495; Coursen v. Hixon, 78 id. 339. The judgment granting a new trial was rendered by the court after being satisfied from the testimony that all costs in the case had been paid by appellant, as required by the statute. After the term had closed, this judgment, in so far as the matters passed upon and decided were concerned, became final. If the judgment was rendered upon a state of facts not authorizing such action, by the statute, appellee had the right to preserve the evidence upon which the court acted, in a bill of exceptions, and after the case was finally disposed of, the decision granting a new trial could be reversed in the appellate court on appeal or writ of error; but we are aware of no authority under which the judge or court rendering the decision could sit in review upon its own decision. The judgment will be reversed and the cause remanded. Judgment reversed.